DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/07/2021, 03/23/2021, and 01/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 14-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2022.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance: 
Claim 3 recites the broad recitation “from 3 mm to 3 cm”, followed by the narrow recitation “3 mm to 8 mm”.
Claim 8 recites the broad recitation “breaking load of 0.1 to 200 N”, followed by the narrow recitations “1 to 100 N, or 2 to 50 N”.
Claim 8 also recites the broad recitation “elongation at break of 22% to 1,000%”, followed by the narrow recitation “or 100% to 700%”.
Claim 8 also recites the broad recitation “elastic modulus of 0.05 to 10 48REF. NO. TEPH004US GPa”, followed by the narrow recitation “0.1 to 3 GPa, or 0.2 to 0.8 GPa”.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Estrella et al (US 2021/0369912 A1).

	Regarding claim 1, Estrella discloses a breast implant (Figures 3-4, paragraph 0036, lines 1-9, paragraph 0078) comprising 
a porous lattice (Figures 1-C, paragraph 0037), 
wherein the lattice further comprises connected unit cells (Figure 1C, item 160 “unit cell”), 
and wherein the unit cells are a structure type selected from the group consisting of: 
(i) skeletal polyhedrons, and the edges and vertices of the skeletal polyhedrons are formed from polymeric struts or fibers (Figure 1C, paragraph 0037, lines 14-18), 
(ii) coils or springs, and the coils or springs are formed from polymeric struts or fibers,
(iii) top and bottom plates connected by fiber, and the top and bottom plates are formed from knitted mesh, or 
(iv) foams.  
	Regarding claim 2, Estrella discloses wherein the unit cells are compressible (paragraph 0045, lines 1-12, “spongy”).  
	Regarding claim 3, Estrella discloses wherein the lengths of the struts or fibers are from 3 mm to 3 cm, or 3 mm to 8 mm (paragraph 0049, lines 1-7; paragraph 0048); 
	Regarding claim 4, Estrella discloses wherein each type of unit cell in the lattice is the same (paragraph 0050, lines 1-3).
	Regarding claim 5, Estrella discloses wherein the struts or fibers have a thickness or diameter from 50 µm to 5 mm (paragraph 0044, lines 7-9).  
	Regarding claim 6, Estrella discloses wherein the porous lattice comprise a plurality of pores (Figures 1A-C, item 130), and the pores of the lattice have a diameter of at least 0.5 mm (paragraph 0044, lines 1-3, 0.5 mm= 500 microns).  
	Regarding claim 8, Estrella discloses wherein the struts, fibers, coils or springs have one or more of the following properties: (i) breaking load of 0.1 to 200 N, 1 to 100 N, or 2 to 50 N (paragraph 0055); (ii) elongation at break of 22% to 1,000% or 100% to 700%; and (iii) elastic modulus of 0.05 to 10 48REF. NO. TEPH004US GPa, 0.1 to 3 GPa, or 0.2 to 0.8 GPa.
	Regarding claim 9, Estrella discloses wherein the lattice is resorbable (paragraph 0032, lines 1-5 “bioresorbable”; paragraph 0047).  	
	Regarding claim 10, Estrella discloses wherein the polymeric struts or fibers are made from a polymer or copolymer comprising one or more of the following monomers: 4-hydroxybutyric acid, 3-hydroxybutyric acid, glycolic acid, lactic acid, 1,4-dioxanone, trimethylene carbonate, 8- caprolactone, succinic acid, adipic acid, 1,4-butanediol, and glycol, or comprise poly-4- hydroxybutyrate or copolymer thereof, or poly(butylene succinate) or copolymer thereof, optionally wherein the polymer or copolymer has been cross-linked (paragraph 0046).  
	Regarding claim 11, Estrella discloses further comprising (i) one or more of the following: autologous fat, fat lipoaspirate, injectable fat, adipose cells, fibroblast cells, stem cells, gels, hydrogels, hyaluronic acid, collagen, antimicrobial, antibiotic, bioactive agent, and diagnostic device (paragraph 0030); (ii) one or more anchors, fasteners or tabs, optionally to fixate the implant; or (iii) one or more openings for insertion of a vascular pedicle, or other tissue mass.  
	Regarding claim 12, Estrella discloses wherein the implant is manufactured by one process selected from the group consisting of: (i) forming the struts or fibers of the unit cells by injection molding a polymeric composition, and assembling the unit cells to form the lattice of the implant, (ii) forming the lattice of the implant by 3D printing the struts or fibers of the unit cells (paragraph 0088, however, The manufacturing processes render this claim a product by process claim.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.  See MPEP 2113), (iii) forming the unit cells of the lattice by warp knitting of fiber, and assembling the unit cells to form the lattice of the implant, (iv) forming the unit cells by foaming, and assembling the unit cells to form the lattice of the implant, and (v) forming the lattice of the implant by melt extrusion deposition printing.  
	Regarding claim 13, Estrella discloses wherein the porous lattice has a dome-like shape (Figures 3 and 4 depict a “dome-like” shape).

Claims 1-5, and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mathisen et al (US 2020/0261202 A1).

	Regarding claim 1, Mathisen discloses a breast implant (paragraph 0013) comprising 
a porous lattice (Figures 2A-10B, medical implant; paragraph 0042; paragraph 0070)), 
wherein the lattice further comprises connected unit cells (Figures 2B, item 20 “volume building component”, and Figure 10B, item 100), 
and wherein the unit cells are a structure type selected from the group consisting of: 
(i) skeletal polyhedrons, and the edges and vertices of the skeletal polyhedrons are formed from polymeric struts or fibers, 
(ii) coils or springs (Figure 10B, item 100; paragraph 0054), and the coils or springs are formed from polymeric struts or fibers (paragraph 0060, lines 14-24; paragraph 0074),
(iii) top and bottom plates connected by fiber, and the top and bottom plates are formed from knitted mesh (paragraph 0092, lines 11-17), or 
(iv) foams (Figure 12, item 120; paragraph 0056).  
	Regarding claim 2, Mathisen discloses wherein the unit cells are compressible (paragraph 0064, lines 18-24).  
	Regarding claim 3, Mathisen discloses wherein the lengths of the struts or fibers are from 3 mm to 3 cm, or 3 mm to 8 mm (paragraph 0076).
	Regarding claim 4, Mathisen discloses wherein each type of unit cell in the lattice is the same Figures 2A-10B).
	Regarding claim 5, Mathisen discloses wherein the struts or fibers have a thickness or diameter from 50 µm to 5 mm (paragraph 0074, lines 17-29).  	
	Regarding claim 9, Mathisen discloses wherein the lattice is resorbable (paragraph 0010).  
	Regarding claim 10, Mathisen discloses wherein the polymeric struts or fibers are made from a polymer or copolymer comprising one or more of the following monomers: 4-hydroxybutyric acid, 3-hydroxybutyric acid, glycolic acid, lactic acid, 1,4-dioxanone, trimethylene carbonate, 8- caprolactone, succinic acid, adipic acid, 1,4-butanediol, and glycol, or comprise poly-4- hydroxybutyrate or copolymer thereof, or poly(butylene succinate) or copolymer thereof, optionally wherein the polymer or copolymer has been cross-linked (paragraph 0074).  
	Regarding claim 11, Mathisen discloses further comprising (i) one or more of the following: autologous fat, fat lipoaspirate, injectable fat, adipose cells, fibroblast cells, stem cells, gels, hydrogels, hyaluronic acid, collagen, antimicrobial, antibiotic, bioactive agent, and diagnostic device (paragraph 0071); (ii) one or more anchors, fasteners or tabs, optionally to fixate the implant; or (iii) one or more openings for insertion of a vascular pedicle, or other tissue mass.  
	Regarding claim 12, Estrella discloses wherein the implant is manufactured by one process selected from the group consisting of: (i) forming the struts or fibers of the unit cells by injection molding a polymeric composition, and assembling the unit cells to form the lattice of the implant (paragraph 0067, however, the manufacturing processes render this claim a product by process claim. Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.  See MPEP 2113), (ii) forming the lattice of the implant by 3D printing the struts or fibers of the unit cells (paragraph 0067, however, the manufacturing processes render this claim a product by process claim), (iii) forming the unit cells of the lattice by warp knitting of fiber, and assembling the unit cells to form the lattice of the implant (paragraph 0038, however, the manufacturing processes render this claim a product by process claim) (iv) forming the unit cells by foaming, and assembling the unit cells to form the lattice of the implant, and (v) forming the lattice of the implant by melt extrusion deposition printing (paragraph 0072, however, the manufacturing processes render this claim a product by process claim).  
	Regarding claim 13, Estrella discloses wherein the porous lattice has a dome-like shape (Figure 14A-B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Estrella et al (US 2021/0369912 A1) in view of Heschel et al (US 2020/0179570 A1).

	Regarding claim 7, Estrella discloses the invention substantially as claimed.
	However, Estrella does not disclose wherein the elastic modulus of the lattice is between 0.01 kPa and 1 MPa such that the implants are compressible, and can recover their shape after being compressed.  
	Heschel teaches a breast implant (see Heschel, paragraph 0005) wherein the elastic modulus of the lattice is between 0.01 kPa and 1 MPa such that the implants are compressible (see Heschel, paragraph 0035), and can recover their shape after being compressed (see Heschel, paragraph 0025 and 0027).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Estrella by providing wherein the elastic modulus of the lattice is between 0.01 kPa and 1 MPa such that the implants are compressible, and can recover their shape after being compressed as taught by Heschel because stem cell migration and differentiation are critically influenced by the characteristics of stiffness and structure of the microenvironment of the cell (see Heschel, paragraph 0016). Further studies in 3D hydrogels confirmed that a mechanical stiffness having an elastic modulus between approximately 10 and 100 kPa induces osteogenic differentiation of mesenchymal stem cells (MSCs), while lower stiffnesses leads to adipogenic differentiation (see Heschel, paragraph 0017).	

	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mathisen et al (US 2020/0261202 A1) in view of Heschel et al (US 2020/0179570 A1).

	Regarding claim 6, Mathisen discloses the invention substantially as claimed.
	However, Mathisen does not disclose wherein the porous lattice comprise a plurality of pores, and the pores of the lattice have a diameter of at least 0.5 mm.
	Heschel teaches a breast implant (see Heschel, paragraph 0005) wherein the porous lattice comprise a plurality of pores, and the pores of the lattice have a diameter of at least 0.5 mm (see Heschel, paragraph 0035, lines 10-13).
	It would have been obvious to a person having ordinary skill in the art to modify Mathisen by providing wherein the porous lattice comprise a plurality of pores, and the pores of the lattice have a diameter of at least 0.5 mm as taught by Heschel because a directed pore structure serves as a guide structure and at the same time represents the actual cell substrate having optimized mechanical and structural properties and thus the material component for induction of the regeneration processes.  The mechanical properties are optimized for the cellular processes of migration, matrix formation and differentiation (intrinsic biomechanical and structural signals) (see Heschel, paragraph 0062).
	Regarding claim 7, Mathisen discloses the invention substantially as claimed.
	However, Mathisen does not disclose wherein the elastic modulus of the lattice is between 0.01 kPa and 1 MPa such that the implants are compressible, and can recover their shape after being compressed.  
	Heschel teaches a breast implant (see Heschel, paragraph 0005) wherein the elastic modulus of the lattice is between 0.01 kPa and 1 MPa such that the implants are compressible (see Heschel, paragraph 0035), and can recover their shape after being compressed (see Heschel, paragraph 0025 and 0027).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mathisen by providing wherein the elastic modulus of the lattice is between 0.01 kPa and 1 MPa such that the implants are compressible, and can recover their shape after being compressed as taught by Heschel because stem cell migration and differentiation are critically influenced by the characteristics of stiffness and structure of the microenvironment of the cell (see Heschel, paragraph 0016). Further studies in 3D hydrogels confirmed that a mechanical stiffness having an elastic modulus between approximately 10 and 100 kPa induces osteogenic differentiation of mesenchymal stem cells (MSCs), while lower stiffnesses leads to adipogenic differentiation (see Heschel, paragraph 0017).
	Regarding claim 8, Mathisen discloses the invention substantially as claimed.
	However, Mathisen does not disclose wherein the struts, fibers, coils or springs have one or more of the following properties: (i) breaking load of 0.1 to 200 N, 1 to 100 N, or 2 to 50 N; (ii) elongation at break of 22% to 1,000% or 100% to 700%; and (iii) elastic modulus of 0.05 to 10 48REF. NO. TEPH004US GPa, 0.1 to 3 GPa, or 0.2 to 0.8 GPa.  
	Heschel teaches a breast implant wherein the struts, fibers, coils or springs have one or more of the following properties: (i) breaking load of 0.1 to 200 N, 1 to 100 N, or 2 to 50 N; (ii) elongation at break of 22% to 1,000% or 100% to 700% (see Heschel, paragraph 0018; paragraph 0026, “in the case of elongation, to a maximum of 10 times the length”; claim 6); and (iii) elastic modulus of 0.05 to 10 48REF. NO. TEPH004US GPa, 0.1 to 3 GPa, or 0.2 to 0.8 GPa.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mathisen by providing wherein the struts, fibers, coils or springs have one or more of the following properties: (i) breaking load of 0.1 to 200 N, 1 to 100 N, or 2 to 50 N; (ii) elongation at break of 22% to 1,000% or 100% to 700%; and (iii) elastic modulus of 0.05 to 10  GPa, 0.1 to 3 GPa, or 0.2 to 0.8 GPa as taught by Heschel because elongation represents a decisive influencing factor for the differentiation of cells and tissues during bone regeneration (see Heschel, paragraph 0018).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774